Title: To Thomas Jefferson from Francis Eppes, 22 December 1783
From: Eppes, Francis
To: Jefferson, Thomas


        
          Dr Sir
          Eppington Decbr. 22d. 1783
        
        Your letters of Novbr. 10th. and Decbr. 11th came both together a few days ago and reliev’d us from the anxiety we had for some time been under least some indisposition might have prevented your writing. I am happy to inform you that you[r] children continue very well. Polly often mentions you and Patsy, she desires her love to you both, and begs you will make haste home, for she longs to see you. Betsy was relieved of her burthen on the seventh of last month by the birth of a fine Girl, she going about tho’ by no means well she has fever more frequently than formerly in the same situations. I am much pleasd to hear that Virginia Tobacco sells so high in England, as it must of course raise the price from the low ebb to which it has been reduc’d for some time in this country, wou’d you believe it has sold as low as eighteen? Twenty has  been the current price and then we were oblig’d to take one half goods at a very extravagant price. I am oblig’d to ask your opinion on a subject which concerns you as well as myself, I mean Col. Richard Randolphs account with Mr. Wayles’s Estate. Nothing but the necessity of having a final settlement with that wou’d induce me at this time to add in the smallest degree to your business being well convinc’d you have your hands full will [with] publick affairs, but I hope when you recollect the advanc’d age and infirmities of Colo. Randolph it will sufficiently excuse my intruding on your moment either of business or recration; he has charg’d the Estate near four hundred pounds on account of the Guineaman. He pretends to be very anxious to have the matter settled and wishes to have it referd to any court whose determination may be binding on all concern’d. Your directions in this matter will be very pleasing to me. Mr. Maury has remov’d his School from Orange to Williamsburg, your Sister Carr desirs you will inform whether she is to send her son there. Jack is at present quite unfix’d as to a school. Mr. Maurys fickle disposition deters me from having any thing farther to do with him, for if we judge of the time to come by his past conduct we can hardly expect his School in Wmsburg will continue more than one year. As great an objection as I have to keeping Jack at home I wou’d at present do it provided I cou’d git a man who cou’d be depended on and wou’d give generous wages to such a one who wou’d undertake him and half a dozen others. Betsy’s eyes are so weak she begs you will excuse her writing at present but will most certainly do it by the next opportunity. With our best wishes for yours and Patseys health & happiness. Dr Sir Your sincear Friend,
        
          Frans. Eppes
        
      